
	
		II
		111th CONGRESS
		1st Session
		S. 622
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2009
			Mrs. Feinstein (for
			 herself, Mr. Gregg,
			 Mr. Bingaman, Ms. Collins, Ms.
			 Cantwell, and Mr. Martinez)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure parity between the temporary duty imposed on
		  ethanol and tax credits provided on ethanol. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Imported Ethanol Parity
			 Act.
		2.Ethanol tax
			 parityNot later than 30 days
			 after the date of the enactment of this Act, and semiannually thereafter, the
			 President shall reduce the temporary duty imposed on ethanol under subheading
			 9901.00.50 of the Harmonized Tariff Schedule of the United States by an amount
			 equal to the reduction in any Federal income or excise tax credit under section
			 40(h), 6426(b), or 6427(e)(1) of the Internal Revenue Code of 1986 and take any
			 other action necessary to ensure that the combined temporary duty imposed on
			 ethanol under such subheading 9901.00.50 and any other duty imposed under the
			 Harmonized Tariff Schedule of the United States is equal to, or lower than, any
			 Federal income or excise tax credit applicable to ethanol under the Internal
			 Revenue Code of 1986.
		
